internal_revenue_service number release date index number ----------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-135635-13 date date ty ------- legend taxpayer fc country x accountant y accounting firm z ------------------------------ ------------------------- -------------------------------- ------------ -------------------------- ----------------------------- year year year year year year ------- ------- ------- ------- ------- ------- dear --------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to the taxpayer’s investment in fc the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-135635-13 the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is and has always been a u s citizen and resident for u s federal_income_tax purposes in year taxpayer purchased shares of fc an entity organized under the laws of country x that is treated as a corporation for u s federal_income_tax purposes taxpayer purchased additional shares in year sec_2 through taxpayer sold his shares of fc at the end of year fc was a passive_foreign_investment_company pfic as defined under sec_1297 of the code taxpayer’s federal income returns for many years including the years for which taxpayer owned shares in fc were prepared by accountant y with accounting firm z taxpayer provided accountant y with all relevant information and documentation necessary to prepare the returns for the years for which taxpayer owned shares in fc taxpayer relied on accountant y to prepare and file taxpayer’s u s federal_income_tax returns and to provide advice on u s income_tax matters accountant y was aware of taxpayer’s ownership of share in fc but failed to identify fc as a pfic within the meaning of sec_1297 consequently accountant y failed to advise taxpayer of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election at the end of year fc issued an information circular to its shareholders the information circular stated that fc believes it has been a pfic for each year of its existence the information circular also included information regarding the consequences of owning and disposing of pfic shares and the ability to make a retroactive qef election once taxpayer became aware of fc’s pfic status and the implications taxpayer took immediate action to engage a law firm to assist with requesting relief to make a retroactive qef election taxpayer has submitted affidavits under penalties of perjury that describe the events that led to the failure to make a qef election with respect to fc by the election due_date including the role of accountant y taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law plr-135635-13 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that the taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to the taxpayer to make a retroactive qef election with plr-135635-13 respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international
